EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mandy Wilson Decker (Reg # 53,781) on 10/19/21.
The application has been amended as follows: 
1. 	(Currently Amended) A mithramycin side chain carboxylic acid (MTM SA) derivative having the following formula:
MTM-SA
or a pharmaceutically acceptable salt thereof, wherein R’ is 
	(a) a substituted tryptophan (Trp) or phenylalanine (Phe) 
	(b) a substituted Trp, Phe, Trp-Phe, or Phe-Trp  
	(c) an unsubstituted Trp, Phe, Trp-Phe, or Phe-Trp dipeptide derivative. 

	2.	(Previously Presented) The MTM-SA derivative of claim 1, wherein R’ is a substituted tryptophan (Trp) derivative. 

	3.	(Previously Presented) The MTM-SA derivative of claim 2, having the following formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein X is selected from lower alkyl, prenyl, aryl, alkylaryl, alkoxyl, nitro, halogen, and halocarbon.

	4.	(Previously Presented) The MTM-SA derivative of claim 3, wherein X is selected from methyl, allyl, O-allyl, prenyl, 5,6-benzo, benzyl, phenyl,  phenyl-triazole, F, and CF3.

	5.	(Previously Presented) The MTM-SA derivative of claim 1, selected from the formulae consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, wherein R is selected from the group consisting of methyl, allyl, O-allyl, prenyl, benzyl, phenyl,  phenyl-triazole, F, and CF3.

	6.	(Original) The MTM-SA derivative of claim 1, having the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R is selected from the group consisting of methyl, benzyl, allyl, and prenyl.



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, wherein R is selected from the group consisting of OMe, NO2, and O-allyl.

	8.	(Original) The MTM-SA derivative of claim 1, having the following formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein R is selected from the group consisting of phenyl and allyl.

	9.	(Original) The MTM-SA derivative of claim 1, having the following formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, wherein R is selected from the group consisting of F and CF3.

	10.	(Previously Presented) The MTM-SA derivative of claim 1, wherein R’ is a substituted phenylalanine (Phe) derivative.

	11.	(Original) The MTM-SA derivative of claim 10, having the following formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	12.	(Currently Amended) The MTM-SA derivative of claim 1, wherein R’ is a substituted Trp, Phe, Trp-Phe, or Phe-Trp  Trp, Phe, Trp-Phe, or Phe-Trp dipeptide derivative. 



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
wherein one of R1 and R-2 is MTM-SA, and the other of R1 and R-2 is CO2CH3; R3 is H or Me; X is selected from the group consisting of methyl, allyl, O-allyl, prenyl, 5,6-benzo, benzyl, phenyl,  phenyl-triazole, F, and CF3; and Y is selected from the group consisting of H and 3, 4-benzo.

	14. (Original) A method of treating cancer or neuro-disease in a patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of the MTM-SA derivative or a pharmaceutically acceptable salt thereof of claim 1.
	
	15. (Previously Presented) The method of claim 14, wherein the method comprises treating Ewing sarcoma.

	16. (Previously Presented) The method of claim 14, wherein the method comprises treating lung cancer.

	17. (Previously Presented) The method of claim 14, wherein the method comprises treating leukemia or lymphoma.

	18. (Previously Presented) The method of claim 14, wherein the method comprises treating colon cancer.

	19. (Canceled).



	21. (Currently Amended) The MTM-SA derivative of claim 1, wherein R’ is 
a substituted Trp, Phe, Trp-Phe, or Phe-Trp  Trp, Phe, Trp-Phe, or Phe-Trp  Trp, Phe, Trp-Phe, or Phe-Trp dipeptide derivative. 















DETAILED ACTION
Claims 1-13, 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18 and 20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 06, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.











REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments have overcome the claims rejections of the office action mailed 06/29/21. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-18, 20-21 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compounds of Applicant’s claimed invention are different from the compounds of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the claimed compounds possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. For example, the prior art does not disclose or suggest, nor is it obvious to prepare Applicant’s claimed compounds of the given formula that has specific recited chemical groups or moieties such as the chemical groups or substituents represented as R’ in Applicant’s claimed compound. In particular, the specific R’ group of Applicant’s compound is wherein R’ is (a) a substituted tryptophan (Trp) or phenylalanine (Phe) derivative having a substitution on a phenyl or indole ring of the amino acid derivative, wherein the substitution is selected from the group consisting of lower alkyl, prenyl, aryl, alkylaryl, alkoxyl, nitro, halogen, and halocarbon; (b) a substituted Trp, Phe, Trp-Phe, or Phe-Trp dipeptide derivative having a substitution on a phenyl or indole ring of the amino acid dipeptide derivative, wherein the substitution is selected from the group consisting of lower alkyl, prenyl, aryl, alkylaryl, alkoxyl, nitro, halogen, and halocarbon; or (c) an unsubstituted Trp, 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compound. 
Moreover, the compound and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623